Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claims 41-60, ‘zero… emission’ is incorrect because calcining limestone requires enormous amounts of energy, likely to be supplied by a coal-fired power plant. Even though someone else is the one burning hydrocarbons, tapping into the electricity so generated makes one responsible for the CO2 produced in making it.
B) In claim 41 line 4, limestone is the fuel. What is meant, according to the specification, is there are no unburned hydrocarbons.
C) In claim 42, ‘thermal NOx’ is unclear. Is ambient NOx ok to be present? Just because a gas stream is devoid of several specific materials doesn’t mean it’s a pure CO2 stream. Claim 43 is similarly unclear and is tantamount to saying that mud is 60% clean water. ‘clean’ in claim 43 should probably be deleted.
D) Claim 44 is completely unclear, especially as to ‘80% captive’. How does the operation of the kiln affect the effluent resulting from burning limestone?

F) In claim 55, how does the use of a different kiln make the properties of CO2 different?
 G) Claim 56 appears to confuse kinetics with thermodynamics. While some reactions are kinetically limited and others thermodynamically, speed and overall yield are essentially independent.
H) In claim 58, the various forms of calcium carbonate can be interconverted, usually by heat. Nothing magical is occurring as a result of the present process. Claim 58 is unclear as to what is required.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736